Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.
DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 25 May 2021.
Claim 2 is canceled by the Applicant.
Claim 25 is newly presented by the Applicant.
Claims 3, 7-9, 13, 19, 21-22, and 24 were previously canceled by the Applicant.
Claims 1, 11, and 18 are amended by the Applicant.
Claims 1, 4-6, 10-12, 14-18, 20, 23, and 25 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to the claims rejection under 35 U.S.C § 103 have been fully considered and in combination with the amendments are not found persuasive for the following reasons:

The Applicant argues that since Figure 1 of Tucker appears to show the inlet duct to be offset from the opposing edge and the outer edge the circumferential edge of the inlet duct is not positioned between the “outer edge” and the “opposing edge”. Firstly, for clarity, the Examiner interprets the amended claim language to mean that when viewed from the top, i.e. Fig. 7, a portion of the inlets 133 (see ovals in Examiner annotated FIG. 7 of the instant application below) merely appears to be between the outer edge 146 and the edge opposing the outer edge. However, the Examiner notes that a portion of the inlet 133 is not physically between the outer edge and opposing edge (see the triangle in the Examiner annotated FIG. 6 of the instant application below).
[AltContent: rect][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    733
    504
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    504
    629
    media_image2.png
    Greyscale

The Examiner agrees that since Figure 1 of Tucker is a perspective view of the fan, it does not clearly show the inlet duct 43 is positioned between the outer edge and the opposing edge surface. However, Figure 3 of Tucker is a “reduced-scale” top view of the blowers and driving unit in Figure 2 which clearly shows the inlet duct 43 is positioned 
[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    198
    466
    media_image3.png
    Greyscale

Figure 1: Examiner Annotated Figure 3 of Tucker Alone

    PNG
    media_image4.png
    376
    797
    media_image4.png
    Greyscale

[AltContent: textbox (Opposing Edge)][AltContent: textbox (Outer edge)]The Examiner further notes that the Applicant has mischaracterized the Office’s original position by only referring to the citation of the Tucker reference alone. It is respectfully submitted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Office modified the Tucker reference by modifying the shape of the inlet to be a venturi shape. As show below (see Examiner Annotated Figure 3 of Tucker, as modified by the venturi inlet shape of Morse), one of ordinary skill in the art could obviously select a venturi shape which results in the circumferential edge of the inlet that is positioned between the outer edge and the opposing edge surface when viewed from the top, with the expected result of guiding fluid into the inlet and through the fan’s outlet.
[AltContent: arrow][AltContent: textbox (venturi shape applied to inlet)][AltContent: textbox (venturi shape applied to inlet)][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: arc][AltContent: arc][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    198
    466
    media_image3.png
    Greyscale

Figure 2: Examiner Annotated Figure 3 of Tucker as modified by Morse
A new rejection is included in this Office Action, commensurate with the Office’s original position, necessitated by amendment.

For at least the same reasons explained above, the Examiner does not find the Applicant’s arguments persuasive. 
A new rejection is included in this Office Action, commensurate with the Office’s original position, necessitated by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 5-6, 10-12, 14-17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 3856431 A), hereafter referred to as Tucker, in view of Morse (US 1875881), hereafter referred to as Morse .
The Examiner notes, for clarity see both the “Examiner Annotated Figure 3 of Tucker Alone”, and “Examiner Annotated Figure 3 of Tucker as modified by Morse” as shown above and incorporated herein.
Regarding Claim 1, Tucker discloses the following:
 A centrifugal blower, comprising: 
a centrifugal fan (14) including a fan wheel (28, 30), wherein the fan wheel (28, 30) has a rotational axis, and including blades (22) extending radially outwardly from the fan wheel (28, 30); 

an intake passage (43 having opening 16) extending through the first housing section (40) and facilitating fluid flow into the fan wheel (28, 30); and 
an outlet (20) of the blower housing (12) configured to facilitate fluid flow out of the fan wheel (28, 30) and out of the blower housing (12), the outlet (20) is formed by the first housing section (40), the second housing section (42), an outer edge (edge to the left of numeral 10, FIG. 1) of the wall (38), and an additional edge (edge of opposing portion, see annotated Figure 3) of the wall; and wherein the width of the blower housing (12) decreases from the outer edge (edge to the left of numeral 10, FIG. 1) to an opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38) along an axis transverse to the rotational axis. (by way of example see FIG. 1; FIG. 1-3; Col. 1-2)
wherein the first housing section (40), the second housing section (42), and the wall (38) form an interior volume of the blower housing (12), wherein a width of the interior volume extends between the first housing section and the second housing section along the rotational axis, (as best seen in FIG. 1, 3)
wherein the width of the interior volume of the blower housing (12) decreases from the outer edge (edge to the left of numeral 10, FIG. 1) to an opposing portion 
and wherein the centrifugal fan (14) is disposed entirely within the interior volume (as best seen in FIG. 1, 3),
and the intake passage (43 having opening 16) comprises an inner circumferential edge (edge of intake passage at the fan); and at least a portion of the inner circumferential edge (edge of intake passage at the fan) is positioned between the outer edge (see annotated Figures) and the additional edge (see annotated Figures) along the axis. (See Examiner Annotated Figure 3 of Tucker alone, and Examiner Annotated Figure 3 of Tucker as modified by Morse above.)
Tucker does not explicitly disclose the following:
a curved wall extending from the first housing section and having a venturi profile, wherein the curved wall forms an intake passage extending through the first housing section to facilitate flow of an airflow into the blower housing; wherein the curved wall includes an inner circumferential edge defining a distal end of the intake passage;
However Morse teaches the following:
a curved wall (8) extending from the first housing section (left/right wall(s) of fan housing as best seen in FIG. 3) and having a venturi profile (FIG. 3; Page 1, lines 39-42), wherein the curved wall forms an intake passage (7)  extending through the first housing section and facilitating fluid flow into the fan wheel (as best seen in FIG. 3) wherein the curved wall includes an inner circumferential edge defining a distal end of the intake passage; (as best seen in FIG. 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the inlet of the blower as disclosed by Tucker, wherein the intake passage comprises a curved wall extending from the first housing section and having a venturi profile as taught by Morse, with the expected result of guiding air into the fan. (see Morse, Page 1, lines 39-42)
Regarding Claim 4, Tucker and Morse disclose the following: 
The centrifugal blower of claim 1, 
Tucker continues to teach the following:
wherein the width of the interior volume of the blower housing (12) continuously decreases from the outer edge (edge to the left of numeral 10, FIG. 1) to the opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38) along a portion of a circumference of the wall (38) as the circumference extends toward the opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38). (by way of example see FIG. 1-2; FIG. 1-3; Col. 1-2)
Regarding Claim 5, Tucker and Morse disclose the following: 
The centrifugal blower of claim 1, 
Tucker continues to teach the following:
wherein the first housing section (40) forms an oblique angle relative to the axis transverse to the rotational axis. (by way of example see FIG. 1-2; FIG. 1-3; Col. 1-2)
Regarding Claim 6, Tucker and Morse disclose the following: 
The centrifugal blower of claim 1, 
Tucker does not explicitly teach the following:
wherein the oblique angle is less than three degrees.

It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the instant invention to modify angle of the wall(s) of the fan housing relative to the longitudinal axis of the blower as taught by Tucker, which is silent on the relative angle of the walls, to have the claimed relative value(s) of less than three degrees, as applicant has not disclosed that such values perform differently than prior art devices, and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP § 2144.04 for Legal Precedent as Source of Supporting Rationale.) The Examiner further notes that Applicant’s Specification supports that there is no criticality or unexpected result or differing function with the specifically claimed range and that other ranges may be readily contemplated. See paragraph [0041] of the Instant Application: "However, in other embodiments, the length of the wall of the blower assembly may form a one-degree angle, a three-degree angle, a five-degree angle, a ten-degree angle, a twenty- degree angle, a thirty-degree angle, or any other suitable angle relative to the longitudinal axis of the blower assembly to facilitate expansion of the airflow discharged from the rotor of the blower assembly and directed toward the outlet of the blower assembly".
Regarding Claim 10, Tucker and Morse disclose the following: 
The centrifugal blower of claim 1, 

wherein an additional width (width of the curved wall 8) of the curved wall (8) decreases along the axis transverse to the rotational axis. (hence the venturi shape, as best seen in FIG. 3)
Regarding Claim 11, Tucker discloses the following:
A centrifugal blower, comprising: 
a centrifugal fan (10) including a fan wheel (14) configured to rotate about a rotational axis; a blower housing (12) comprising
a first housing section (40), a second housing section (42), and a wall (38) extending between the first housing section (40) and the second housing section (42), wherein the first housing section (40), the second housing section (42), and the wall (38) form an interior volume (interior volume of 12) of the blower housing (12), and wherein a width of the interior volume (interior volume of 12) extends between the first housing section (40) and the second housing section (42) along the rotational axis;
an intake port (16, 18) extending through the first housing section (40) and the second housing section (42) along the width; and 
an outlet port (20) formed by the first housing section (40), the second housing section (42), an outer edge of the wall, and an additional edge of the wall, wherein the width of the interior volume (interior volume of 12) of the blower housing (12) decreases from the outer edge to an opposing portion of the wall (38) along an axis transverse to the rotational axis (as best seen in FIG. 1, 3), and the centrifugal fan is disposed entirely within the interior volume. (by way of example see FIG. 1-2; FIG. 1-3; Col. 1-2)
and the intake passage (43 having opening 16) comprises an inner circumferential edge (edge of intake passage at the fan); and at least a portion of the inner circumferential 
Tucker does not explicitly disclose the following:
a curved wall extending from the first housing section and having a venturi profile, wherein the curved wall forms an intake passage extending through the first housing section to facilitate flow of an airflow into the blower housing; wherein the curved wall includes an inner circumferential edge defining a distal end of the intake passage;
However Morse teaches the following:
a curved wall (8) extending from the first housing section (left/right wall(s) of fan housing as best seen in FIG. 3) and having a venturi profile (FIG. 3; Page 1, lines 39-42), wherein the curved wall forms an intake port (7) wherein the curved wall includes an inner circumferential edge defining a distal end of the intake passage; (as best seen in FIG. 3)
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the inlet of the blower as disclosed by Tucker, wherein the intake passage comprises a curved wall extending from the first housing section and having a venturi profile as taught by Morse, with the expected result of guiding air into the fan. (see Morse, Page 1, lines 39-42) See Examiner Annotated Figures and Response to Arguments above.
Regarding Claim 12, Tucker and Morse disclose the following: 
The centrifugal blower of claim 11, 

wherein the intake port (16, 18) is eccentrically positioned along a length of the centrifugal blower. (by way of example see FIG. 2; FIG. 1-3; Col. 1-2)
Regarding Claim 14, Tucker and Morse disclose the following: 
The centrifugal blower of claim 11, 
Tucker continues to teach the following:
wherein the wall (38) is a curvilinear panel extending partially about the first housing section (40) and the second housing section (42), wherein the outlet port (20) is bound by an additional edge of the wall (38) such that opposing ends of the curvilinear panel (38) terminate at the outlet port (20). (as best seen in FIG. 1; FIG. 1-3; Col. 1-2)
Regarding Claim 15, Tucker and Morse disclose the following: 
The centrifugal blower of claim 14, 
Tucker continues to teach the following:
wherein an additional width of the curvilinear panel (38) is defined by the width of the interior volume of the centrifugal blower, and the additional width of the curvilinear panel (38) continuously decreases (as best seen in FIG. 2) along a length of the centrifugal blower. (as best seen in FIG. 1-2; FIG. 1-3; Col. 1-2)
Regarding Claim 16, Tucker and Morse disclose the following: 
The centrifugal blower of claim 15, 
Tucker continues to teach the following:
wherein the opposing ends of the curvilinear panel (38) comprise a first end and a second end (left and right sides of outlet 20), wherein the additional width of the curvilinear panel (38) continuously decreases (as best seen in FIG. 2) along the length of the centrifugal blower from the first end to a transition portion (narrowest side of housing opposing outer edge of outlet duct) of the curvilinear panel (38) and the additional width 
wherein the outlet port (20) is positioned at a first end portion (left side of FIG. 1) of the centrifugal blower, and the transition portion (thinnest part of fan casing) is positioned at a second end portion (right side of FIG. 1) of the centrifugal blower (12), opposite to the first end portion (left side of FIG. 1).
Regarding Claim 17, Tucker and Morse disclose the following: 
The centrifugal blower of claim 15, 
Tucker continues to teach the following:
wherein the opposing ends of the curvilinear panel (38) comprise a first end and a second end (left and right sides of outlet 20), wherein  the additional width of the curvilinear panel (38) continuously decreases (as best seen in FIG. 2) along the length of the centrifugal blower from the first end to a transition portion (narrowest side of housing opposing outer edge of outlet duct) of the curvilinear panel (38) and the additional width of the curvilinear panel (38) increases along the length of the centrifugal blower from the transition portion to the second end. (as best seen in FIG. 1-2; FIG. 1-3; Col. 1-2)
Regarding Claim 25, Tucker and Morse disclose the following: 
The centrifugal blower of claim 1, 
Tucker continues to teach the following:
wherein the first housing section (40) forms a first oblique angle relative to the axis transverse to the rotational axis, wherein the second housing (42) section forms a second oblique angle relative to the axis transverse to the rotational axis, and wherein the first oblique angle and the second oblique are different from one another. (as best seen in Figure 3)

(s) 18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US 3856431 A), hereafter referred to as Tucker, in view of Morse (US 1875881), hereafter referred to as Morse, and Wilson et al (US 20180031274 A1), hereafter referred to as Wilson.
Regarding Claim 18, Tucker discloses the following: 
 a centrifugal blower having a blower housing (12) and a fan wheel (28, 30) having a rotational axis, wherein the blower housing (12) includes a first housing section (40) and a second housing section (42) disposed on opposite sides of the fan wheel (28, 30) and extending transverse to the rotational axis of the fan wheel (28, 30), a wall (38) extending between the first housing section (40) and the second housing section (42) along the rotational axis and defining a width of the blower housing (12), and 
an outlet (20) formed by the first housing section (40), the second housing section (42), an outer edge (see annotated Figures above) of the wall (38), and an additional edge (edge of opposing portion, see annotated Figures above) of the wall (38);
wherein the first housing section, the second housing section, and the wall form an interior volume of the blower housing, wherein a width of the interior volume extends between the first housing section and the second housing section along the rotational axis,
the width of the interior volume of the blower housing (12) decreases from the outer edge (edge to the left of numeral 10, FIG. 1) to an opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38) along an axis transverse to the rotational axis, and (as best seen in FIG. 1-2; FIG. 1-3; Col. 1-2); and 
the intake passage (43 having opening 16) comprises an inner circumferential edge (edge of intake passage at the fan); and at least a portion of the inner circumferential edge (edge of intake passage at the fan) is positioned between the outer edge (see 
Tucker does not explicitly disclose the following:
a curved wall extending from the first housing section and having a venturi profile, wherein the curved wall forms an intake passage extending through the first housing section to facilitate flow of an airflow into the blower housing; 
wherein the curved wall includes an inner circumferential edge defining a distal end of the intake passage;
However Morse teaches the following:
a curved wall (8) extending from the first housing section (left/right wall(s) of fan housing as best seen in FIG. 3) and having a venturi profile (FIG. 3; Page 1, lines 39-42), wherein the curved wall forms an intake passage (7) extending through the first housing section (left/right wall(s) of fan housing as best seen in FIG. 3) to facilitate flow of an airflow into the blower housing (1);
wherein the curved wall includes an inner circumferential edge defining a distal end of the intake passage; (as best seen in FIG. 3)
Tucker and Morse do not explicitly disclose the following:
A heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a heat exchanger having a plurality of tubes configured to flow a refrigerant therethrough; and
wherein rotation of the fan wheel is configured to direct an airflow through the outlet and across the plurality of tubes of the heat exchanger to place the airflow in thermal communication with the refrigerant.

A heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a heat exchanger (62) having a plurality of tubes (as best seen in FIG. 3) configured to flow a refrigerant therethrough; and
wherein rotation of the fan wheel (66) is configured to direct an airflow through the outlet (20) and across the plurality of tubes of the heat exchanger (62) to place the airflow in thermal communication with the refrigerant. (as best seen in FIG. 3; Paragraphs [0034-39]
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the inlet of the blower as disclosed by Tucker, wherein the intake passage comprises a curved wall extending from the first housing section and having a venturi profile as taught by Morse, with the expected result of guiding air into the fan. (see Morse, Page 1, lines 39-42)
The Examiner further notes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower as disclosed by Tucker and modified by Morse, by utilizing the blower in a HVAC system by adding a heat exchanger having a plurality of tubes configured to flow a refrigerant therethrough; and wherein rotation of the fan wheel is configured to direct an airflow through the outlet and across the plurality of tubes of the heat exchanger to place the airflow in thermal communication with the refrigerant, as taught by Wilson, since Wilson teaches it is well known in the art to utilize centrifugal blowers in HVAC systems with the expected result of heating or cooling air to heat or cool a residence.
Regarding Claim 20, Tucker, Morse, and Wilson disclose the following: 
The HVAC system of claim 19,

wherein the rotation of the fan wheel (28, 30) is configured to draw the airflow into the interior volume (internal portion of housing 12), and wherein the interior volume (internal portion of housing 12) is configured to facilitate expansion of the airflow as the airflow is directed toward the outlet (20). (as best seen in FIG. 1; FIG. 1-3; Col. 1-2)
Regarding Claim 23, Tucker, Morse, and Wilson disclose the following: 
The HVAC system of claim 18,
Tucker continues to disclose the following:
wherein the width of the interior volume of the blower housing (12) continuously decreases from the outer edge (edge to the left of numeral 10, FIG. 1) to the opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38) along a portion of a circumference of the wall (38) as the circumference extends toward the opposing portion (narrowest side of housing opposing outer edge of outlet duct) of the wall (38). (as best seen in FIG. 1-2; FIG. 1-3; Col. 1-2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745 


/WOODY A LEE JR/Primary Examiner, Art Unit 3745